Citation Nr: 0203397	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  98-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD) with chronic depression 
and anxiety, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1942 to September 
1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the RO.  

The case was remanded by the Board to the RO in September 
2000 in order to afford the veteran an opportunity to appear 
for a hearing.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in March 2001.  



FINDING OF FACT

The veteran's service-connected PTSD currently is shown to be 
manifested by a level of impairment that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  





CONCLUSION OF LAW

The criteria for the assignment of a rating of 50 percent for 
the veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 
9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran asserts that his service-connected 
PTSD has worsened in severity such that a disability rating 
in excess of 30 percent is warranted.  

In December 1997, the veteran submitted a claim for increase.  
In conjunction with the claim, the veteran was afforded a VA 
examination in April 1998.  At the time of the examination, 
the veteran was 77 years old.  The veteran had been widowed 
for the past eight years and lived alone in an apartment.  
The examiner noted that the veteran was somewhat difficult to 
understand, mostly because he did not hear very well or 
answer direct questions in a simple straight forward manner, 
but instead went on and on in an irrelevant, somewhat 
tangential way.  

The veteran reported that he got nervous once in a while, had 
bad dreams and got depressed.  The veteran indicated that he 
wanted an increase in benefits because his expenses were 
increasing.  The veteran reported that he had worked for 50 
years as a violin maker and was able to tell stories about 
famous people that he spoke to in the violin business.  He 
stated that he currently worked part time repairing and 
restoring violins.  

The veteran had lived alone since his wife died.  He 
indicated that he took walks daily and talked to people.  The 
veteran indicated that he talked to his children once in a 
while, had a few nice friends, watched television, read the 
paper and tried to keep busy during the day.  

Objectively, the veteran was alert, oriented, and in 
seemingly good contact with his surroundings.  He was 
pleasant and cooperative, although sometimes difficult to 
understand due to hearing loss and not answering simple 
questions in a simple and direct manner.  

The veteran appeared neatly groomed.  There was no 
disturbance noted in his psychomotor activity.  His attitude 
was very pleasant.  His mood was not really that depressed, 
and his affect was appropriate.  There was some anxiety noted 
but not a great deal.  His speech was somewhat tangential, as 
indicated, but not over productive or loose in a psychotic 
fashion.  His thought processes were generally clear and not 
indicative of a psychotic disorder.  There were no ideas of 
reference noted.  

The veteran denied having any aggressive or violent thoughts.  
He did stated that he had fleeting suicidal thoughts from 
time to time that were never serious and stated that he 
would, "never do such a thing" because of his children.  
The veteran did report having mild depression that had 
increased since his wife's death.  The veteran reported 
having sleep disturbance and bad dreams.  His appetite was 
fine.  He did not have any hallucinations or delusions.  

The veteran had some difficulty concentrating.  His judgment 
and insight were average.  He denied any sexual difficulties 
and denied any police involvement.  The veteran reported that 
his long-term memory was good and that his short-term memory 
was generally fair.  

With regard to specific PTSD symptoms, the veteran reported 
having recurrent and intrusive recollections of his combat 
experience (although the details of his combat experiences 
were sketchy and unclear).  The veteran stated that he had 
recurrent dreams about once per month and intrusive thoughts 
once in a while.  He reported flashbacks periodically.  He 
stated that, when he saw something that reminded him of the 
war, he got upset.  

The veteran reported that he was always angry about the war.  
He indicated that he tried to avoid stimuli associated with 
World War II and tried to avoid thoughts, feelings, 
activities and places to some degree.  He did not have any 
psychogenic amnesia, although that was difficult to assess 
with that particular veteran.  

The veteran did not report any diminished interests in 
various activities.  He stated that he often felt detached 
and different from other people due to his combat experience.  
He was able to have a full range of affect and might have 
seen a foreshortened future due to his age.  The veteran 
reported having irritability, sleep difficulty and increased 
startle response.  Hypervigilance was not reported.  

The diagnostic impression was that of PTSD, mild, chronic 
with associated chronic anxiety, mild, and mild chronic 
depression.  The examiner noted that the veteran was 
previously diagnosed as just suffering from anxiety and 
depression with which he agreed, but also noted that it 
seemed that the veteran's combat experience triggered those 
reactions.  The examiner noted a Global Assessment of 
Functioning (GAF) of 65, characterized by mild anxiety and 
depression, both symptoms of which were chronic, and mild 
PTSD symptoms.  

The veteran appeared for a personal hearing before a Hearing 
Officer at the RO in March 2001.  The veteran testified that 
he had depression and that his doctor had prescribed Prozac 
for the depression at about the time his wife died, but that 
his children do not want him to take the pills.  He reported 
that he did not take the Prozac.  The veteran indicated that 
he received all of his medical treatment from a private 
doctor and did not use the VA facilities.  

The veteran indicated that he lived alone and that he spoke 
with his three children every day.  The veteran reported that 
he worked for more than 40 years as a violin maker and had 
recently retired about two or three years prior thereto.  

The veteran testified that he had nightmares almost every 
night about everything, sometimes about the war.  During the 
day, the veteran went for walks.  At nighttime, the veteran 
watched the news on television.

The veteran was thereafter afforded a VA examination in March 
2001.  The veteran was noted to look anxious and nervous when 
escorted to the office.  His mood was nervous and anxious, 
repeatedly saying that all he wanted was "just a little more 
money."  His affect was a bit blunted.  His speech was a bit 
over-productive, repetitive, though relevant and coherent.  
Often, questions had to be repeated due to his hearing 
difficulty.  

The veteran was oriented to place and person, but was a bit 
confused as to time.  The veteran showed no delusional idea.  
Hallucinatory perception was denied.  The veteran showed 
frequent memory deficit when relating to events from remote 
and recent memory, partially due to hearing difficulty and 
partially from his age.  Insight was fair, as he at least 
acknowledged medical conditions for which he was being 
treated.  His judgment showed no gross impairment at that 
time.  The diagnosis was that of anxiety disorder.  A Global 
Assessment of Functioning (GAF) score of 55 was noted.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001).  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2001), a 30 
percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2001), a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is applicable under Diagnostic Code 
9411 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Based on a careful review of the entire record, the Board 
finds that the veteran's PTSD symptoms are shown have 
increased in severity and now more nearly approximate a level 
of impairment that warrants the assignment of a rating of 50 
percent.  

At his personal hearing in March 2001, the veteran reported 
that he had suffered from depression since his wife had died 
ten years earlier.  He indicated that he suffered from 
nightmares often.  

The VA examinations in April 1998 and March 2001 noted 
anxiety, depression and nightmares.  In addition, the veteran 
complained of difficulties with concentration and memory.  On 
mental status examination in March 2001, the veteran did look 
anxious and nervous and his affect was a bit blunted.  

Significantly, the March 2001 examiner assigned a Global 
Assessment of Functioning (GAF) score of 55, that serves to 
establish that a rating of 50 percent is warranted in this 
case.  Given the reported findings, the Board finds that the 
veteran's longstanding psychiatric disability is now 
productive of a level of occupational and social impairment 
more consistent with that of reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.  Accordingly, a 50 
percent rating is for application in this case.  

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that, in October 2001, the RO sent to the 
veteran a letter regarding new Veterans Claims Assistance Act 
of 2000 (VCAA).  The letter explained to the veteran the VA's 
duty to assist the veteran in obtaining evidence sufficient 
to support his claim.  

In addition, the letter advised the veteran to inform the RO 
of any outstanding medical evidence relevant to the veteran's 
claim.  The veteran did not thereafter reference any 
outstanding evidence necessary to support his claim of an 
increased rating.  The Board, in this regard, finds that VA's 
duties have been fulfilled.  

Hence, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide his claim properly.  The veteran has also 
been afforded a VA examination to fully evaluate the current 
severity of the service-connected disability and additional 
development was undertaken pursuant to the Remand in 
September 2000.  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

